Citation Nr: 0316686	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date under 
Chapter 30 education benefits.  


REPRESENTATION

Appellant represented by:	Alan Scott Gregory, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1970 to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 administrative decision 
of the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that determined that the 
veteran was allowed a 10 year delimiting period from the date 
of his release from active duty for his pursuit of Chapter 30 
VA education benefits.  

In January 2003, the veteran appeared before the undersigned 
at a Board hearing held in Washington, D.C.  The transcript 
of that hearing has been associated with the claims file and 
the case is ready for further appellate review. 


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not been provided notice of the VCAA.  It is 
incumbent upon the RO to provide the appellant complete 
notice of the provisions of the VCAA, and to afford him the 
requisite opportunity to respond consistent with the holding 
of the Federal Circuit Court Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Secondly, it should be noted that evidence needed to 
substantiate the veteran's claim for extension of the 
delimiting period for his receipt of Chapter 30 education 
benefits would be evidence tending to show that he can be 
placed into one of the categories that would qualify for an 
extension of the delimiting date, such as a period of later 
active duty, a disability that prevents completion of an 
education program, Prisoner of War or Missing in Action 
status, an upgraded discharge, or an involuntary separation.  
The necessity for this specific information must be provided 
to the veteran in order to ensure that the requirements of 
the VCAA have been followed.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO must perform a review of the claims 
files and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In particular, the veteran 
should be provided a letter notifying him 
of the provisions of the VCAA and their 
effect on his particular claim.  This 
letter should state that the type of 
evidence that would be essential to the 
success of his claim could include, but is 
not limited to, evidence tending to show 
that he can be placed into one of the 
categories that would qualify for an 
extension of the delimiting date, such as 
a period of later active duty, a 
disability that prevents completion of an 
education program, Prisoner of War or 
Missing in Action status, an upgraded 
discharge, or an involuntary separation.  
This letter should also contain a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response to this letter.  See Disabled 
American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


